IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 00-10187



The United States of America
for the use of VARCO PRUDEN BUILDINGS,
a unit of United Dominion Industries,
Inc., a Delaware Corporation, also known
as United Dominion Industries, Inc.,
                           Plaintiff-Counter Defendant-Appellant,

                                 versus

REID & GARY STRICKLAND CO., Etc; ET AL,
                                                         Defendants,

REID & GARY STRICKLAND CO.,
A Texas Corporation,
                                Defendant-Counter Claimant-Appellee.




          Appeal from the United States District Court
               For the Northern District of Texas
                           (2:95-CV-73)

                            December 7, 2000

Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.